Order unanimously reversed and application granted, without costs. Memorandum: The Erie County Department of Social Services appeals from the denial by Family Court of its request that a support order be modified to include the provision that “all payments are to be made by means of cash, money orders, certified checks or bank drafts.” The department pursuant to its authority to “determine the means of payment acceptable” (18 NYCRR 346.8) directs all respondents to make support payment by certified check, cash or money order. There is no basis for Family Court’s conclusions that the department’s requirement concerning the means of payment is unreasonable and that the department lacks the authority to impose such a requirement. The department established that respondent refused to pay by any means except personal check; therefore, it was an abuse of discretion to deny the application. We note, moreover, that there is no authority in the Family Court Act for the provisions contained in the order purporting to direct the department to cease its practice of limiting the acceptable forms of payments to cash, money order or certified check and to accept personal checks (cf. Matter of Thomson, 79 AD2d 880; Matter of Walker v Buscaglia, 71 AD2d 315). (Appeal from order of Erie County Family Court — support,, method of payment.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.